                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASSOCIATED BUILDERS AND                         :
CONTRACTORS, EASTERN                            :
PENNSYLVANIA CHAPTER, INC., and                 :
VELLNIECE CONSTRUCTION, LLC,                    :
                                                :
                             Plaintiffs,        :          CIVIL ACTION NO. 18-4536
                                                :
       v.                                       :
                                                :
TOWNSHIP OF WEST NORRITON,                      :
                                                :
                             Defendant.         :

                                           ORDER

       AND NOW, this 25th day of April, 2019, after considering the plaintiffs’ amended

complaint (Doc. No. 19), the defendant’s motion to dismiss the amended complaint for failure to

state a claim and to strike scandalous allegations (Doc. No. 20), the plaintiffs’ response in

opposition (Doc. No. 29), the plaintiffs’ supplemental response in opposition (Doc. No. 31), and

the parties’ arguments raised before the court during oral argument on the motion to dismiss on

April 3, 2019; and for the reasons set forth in the separately filed memorandum opinion, it is

hereby ORDERED as follows:

       1.     The motion to dismiss the amended complaint for failure to state a claim and to

strike scandalous allegations (Doc. No. 20) is GRANTED IN PART and DENIED IN PART as

follows:

              a.      The motion to dismiss the amended complaint for the failure to state a

       claim is GRANTED insofar as the defendant moved to dismiss Counts I, II, and IV of

       the amended complaint, and those causes of action are DISMISSED WITH

       PREJUDICE;

              b.      The motion to dismiss Count III of the amended complaint is DENIED

       AS MOOT; and
           c.    The motion to strike scandalous allegations is DENIED;

      2.   Count III of the amended complaint is DISMISSED WITHOUT PREJUDICE;

and

      3.   The clerk of court is DIRECTED to mark this case as CLOSED.


                                             BY THE COURT:



                                             _/s/ Edward G. Smith___
                                             EDWARD G. SMITH, J.




                                         2
